Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                     Response to Amendments
The amendment and response  filed on June 03, 2022, to  the Non-Final Office Action dated March 04, 2022 has been entered.  Claims 1 and 11 are amended; claims 9-10 and 19-20 have been cancelled  Applicant’s amendments to the Claims have been found sufficient to overcome the previous §101  rejections.  Claims 1-8, and 11-18  are pending in this application.    
                                               Response to Arguments             
Applicant’s arguments with respect to Claims 1-5 and 11-15, which were rejected under 35 U.S.C. §102 as being anticipated by Ma et al (US-20160102986-A1)  have been fully considered but are not persuasive. Applicant argues that  the art of record fails to generate  the centerline of a road based  "on the heading indicated by each data set; identifying a separator to separate the data sets indicating a first heading from the data sets indicating a second heading, opposite to the first heading,” as recited in amended independent claims 1 and 11.
      The Examiner respectfully disagrees and notes that Ma teaches the claimed data set having a first and second heading at Para. [0082] which discloses preparing a data set, probe data, comprising a common entry and exit heading angle.  In Para. [0079] Ma discloses separating the data set into  “different paths of travel 217-219 which have common entry and exit heading angles.”  Further, in Para. [0083] the probe data is processed to determine the centerline of the path of travel based on the minimal distance of trajectories to a central point such as the center of the road.  
From Paras. [0079]-[0083] Ma discloses the claimed clustering of the data by grouping based on heading angles at Para. [0079], the claimed separating the data set based on the different paths of travel at Para. [0079], and the claimed estimating/determining of a centerline based on the distance to a common central point as determined from the trajectories of the data set.
                                          Claim Rejections -- 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al (US-20160102986-A1) (“Ma”).
As per claim 1, Ma discloses a method of estimating a centerline of a road that separates traffic moving in opposite directions (Figure 8), the method comprising:
 aggregating, at a controller, a data set from each of a plurality of vehicles traversing the road over a period of time as telemetry data, each data set of the telemetry data indicating a location and a heading (Ma at Para. [0067] which discloses “robe data may comprise any data which can be used to define the trajectory of a vehicle as it travels through the road intersection 212, such as the geographic location and/or heading angle (i.e. the direction in which the “nose” of the vehicle is pointing) of the vehicle at a plurality of points on the trajectory.”);
 clustering, by the controller, the data sets of the telemetry data based on the heading indicated by each data set (Ma at Para. [0070] which discloses “probe data may be grouped using one or more standard clustering techniques, such as the k-means clustering method (as used in the subsequent data analysis described later).”);
 identifying a separator to separate the data sets indicating a first heading from the data sets indicating a second heading, opposite to the first heading (Ma at Para. [0070] discloses “[g]rouping the probe data based on heading angles has been found to be more effective at separating similar trajectories associated with different paths of travel 217-219 than grouping the probe data based on geographic location.”); and
 estimating the centerline based on applying a spatial smoothing to the separator (Ma at Para. [0084] which discloses “a centreline 528 determined for a group of probe data. Once the centreline 528 has been determined, the second apparatus 103 is then able to determine the width of the path of travel 529.” Note that Ma discloses at Para. [0084] using a filtering step, Gaussian confidence threshold, to remove trajectories not close to each other to better estimate the centerline.);
indicating the centerline on a map (Ma at Para. [0087] discloses “that the shape, width and number of lanes of the path of travel are known, the second apparatus 103 is able to create a graphical representation 736 of the road intersection 212.”): and 
performing autonomous operation of one or more vehicles using the map (Ma at Para. [0087] discloses “graphical representation 736 is particularly useful for route navigation (e.g. in a satellite navigation device) as it helps a user to visualise the proposed route of travel.”). 
As per claim 2, Ma discloses a method, further comprising identifying a two-way segment of the road (Ma at Para. [0072] discloses “heading angles at the points of entry to and exit from the boundary 220 correspond to the direction of traffic flow within the inbound and outbound lanes of the road segments 213-216 of the road intersection 212, respectively.”).  
As per claim 3, Ma discloses a method, wherein the aggregating and clustering the data set is from each of the plurality of vehicles traversing the two-way segment of the road (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 4, Ma discloses a method, wherein the identifying the two-way segment of the road is based on a navigation map or on the telemetry data (Ma at Para. [0087] discloses “which the centrelines 634 of the individual lanes 635 have been defined together with the centreline 628 of the path of travel 629. In this example, the path of travel 629 comprises two lanes 635.”).  
As per claim 5, Ma discloses a method, further comprising identifying two or more two-way segments of the road based on a result of the clustering the data sets of the telemetry data (Ma at Para. [0088] discloses “can be created using just the probe data (possibly in combination with a known typical lane width as described above). Advantageously, this approach: requires little (if any) prior information on the road intersection 212; can be performed automatically by the apparatus 102, 103 without user input; produces an end result which is representative of the road intersection 212 at the time when the probe data was recorded; can be updated whenever new probe data becomes available; can handle noise and outliers in the probe data; can deal with any size, shape and type of road intersection 212; and can estimate the number of lanes 635 within each path of travel 217-219 even when there are no road markings within the road intersection 212.”).  
As per claim 11, Ma discloses a  system to estimate a centerline of a road that separates traffic moving in opposite directions (figure 1), the system comprising:
 a memory device configured to store a data set provided by each of a plurality of vehicles traversing the road over a period of time, each data set of the telemetry data indicating a location and a heading (Ma at Para. [0067] discloses “grouped probe data using probe data derived from probed vehicular movements through the road intersection 212, and provide the grouped probe data (e.g. available for access via the memory 105 or transmitted via transceiver 107) to the second apparatus 103 for use in lane-level mapping of the road intersection 212.”); and
 a processor configured to aggregate the data sets as telemetry data, to cluster the data sets of the telemetry data based on the heading indicated by each data set, to identify a separator to separate the data sets indicating a first heading from the data sets indicating a second heading, opposite to the first heading, to estimate the centerline based on applying a spatial smoothing to the separator (Ma at Paras. [0006] and [0007] discloses “processor and memory including computer program code, the memory and computer program code configured to, with the processor, enable the apparatus at least to: 
 generate, in respect of a road intersection, grouped probe data using probe data derived from probed vehicular movements through the road intersection, wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have respective common heading angles at points of entry to and exit from the road intersection.”), and to indicate the centerline on a map (Ma at Para. [0087] discloses “that the shape, width and number of lanes of the path of travel are known, the second apparatus 103 is able to create a graphical representation 736 of the road intersection 212.”), wherein autonomous operation of one or more vehicles is performed according to the map(Ma at Para. [0087] discloses “graphical representation 736 is particularly useful for route navigation (e.g. in a satellite navigation device) as it helps a user to visualise the proposed route of travel.”).  
As per claim 12, Ma discloses a  system, wherein the processor is further configured to identify a two-way segment of the road (Ma at Para. [0072] discloses “heading angles at the points of entry to and exit from the boundary 220 correspond to the direction of traffic flow within the inbound and outbound lanes of the road segments 213-216 of the road intersection 212, respectively.”).  
As per claim 13, Ma discloses a  system, wherein the processor aggregates and clusters the data sets from each of the plurality of vehicles traversing the two-way segment of the road (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 14, Ma discloses a  system, wherein the processor is configured to identify the two-way segment of the road based on a navigation map or on the telemetry data (Ma at Para. [0019] discloses “wherein the grouped probe data is generated by grouping together probe data comprising vehicle trajectories which have common heading angles at respective points of entry to and exit from the road intersection”.).  
As per claim 15, Ma discloses a  system, wherein the processor is further configured to identify two or more two-way segments of the road based on a result of clustering the data sets of the telemetry data (Ma at Para. [0088] discloses “can be created using just the probe data (possibly in combination with a known typical lane width as described above). Advantageously, this approach: requires little (if any) prior information on the road intersection 212; can be performed automatically by the apparatus 102, 103 without user input; produces an end result which is representative of the road intersection 212 at the time when the probe data was recorded; can be updated whenever new probe data becomes available; can handle noise and outliers in the probe data; can deal with any size, shape and type of road intersection 212; and can estimate the number of lanes 635 within each path of travel 217-219 even when there are no road markings within the road intersection 212.”).  


                                           Claim Rejections -- 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 1 above, and further in view of  Joshua Thompson (US-20200398855-A1)(“Thompson”).
As per claim 6, Ma discloses a method that uses probe data aggregated over a period of time from vehicles traversing a road. However, Ma does not calculate the curvature of each portion of the road.
Thompson in the same field of endeavor discloses method and system for determining road curvature data from probe data.  See Abstract and Figure 7A,
In particular Thompson discloses a process for calculating a curvature of each portion of the road (Thompson at Para. [0042] discloses “the process 500 can be used as part of an overall process or system for determining the curvature of a road network (at intersections or any other point) using location trace data. In one embodiment, the probe data module 403 can collect the location trace data (e.g., GPS probe data) from probe vehicles 105 and/or probe UE devices 109 traveling in the road network of interest.”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the curvature calculation of Thompson with the centerline estimate of Ma, since Thompson states in Para. [0001] that such a modification would result in vehicles being able to safely navigate a road network by using road characteristics such as curvature of roads.
As per claim 7, Ma and Thompson disclose a method, wherein the identifying the separator includes using a logistic regression or a linear support vector machine (SVM) based on the curvature being less than a threshold value (Thompson at Para. [0063] discloses that “machine learning model or system (e.g., signed machine learning model 409 and/or unsigned machine learning model 411) is trained, it can be used to predict the road curvature on new areas of the map using the location trace data (e.g., GPS probe data) collected in those areas.” In Para. [0057] the learning model can be one or more “support vector machines”.).  
As per claim 8, Ma and Thompson disclose a method, wherein the identifying the separator includes using a non-linear SVM with a Gaussian or polynomial kernel based on the curvature being greater than a threshold value (Thompson at Para. [0080] discloses that “geographic features (e.g., two-dimensional or three-dimensional features) are represented using polylines and/or polygons (e.g., two-dimensional features) or polygon extrusions (e.g., three-dimensional features).”).  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 11 above, and further in view of  Joshua Thompson (US-20200398855-A1)(“Thompson”).
As per claim 16, Ma discloses a system that uses probe data aggregated over a period of time from vehicles traversing a road. However, Ma does not calculate the curvature of each portion of the road.
Thompson in the same field of endeavor discloses method and system for determining road curvature data from probe data.  See Abstract and Figure 7A,
In particular Thompson discloses wherein the processor is further configured to calculate a curvature of each portion of the road (Thompson at Para. [0042] discloses “the process 500 can be used as part of an overall process or system for determining the curvature of a road network (at intersections or any other point) using location trace data. In one embodiment, the probe data module 403 can collect the location trace data (e.g., GPS probe data) from probe vehicles 105 and/or probe UE devices 109 traveling in the road network of interest.”).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the curvature calculation of Thompson with the centerline estimate of Ma, since Thompson states in Para. [0001] that such a modification would result in vehicles being able to safely navigate a road network by using road characteristics such as curvature of roads.  
As per claim 17, Ma and Thompson disclose a system, wherein the processor is configured to identify the separator by using a logistic regression or a linear support vector machine (SVM) based on the curvature being less than a threshold value (Thompson at Para. [0063] discloses that “machine learning model or system (e.g., signed machine learning model 409 and/or unsigned machine learning model 411) is trained, it can be used to predict the road curvature on new areas of the map using the location trace data (e.g., GPS probe data) collected in those areas.” In Para. [0057] the learning model can be one or more “support vector machines”.).  
As per claim 18, Ma and Thompson disclose a system, wherein the processor is configured to identify the separator by using a non-linear SVM with a Gaussian or polynomial kernel based on the curvature being greater than a threshold value (Thompson at Para. [0080] discloses that “geographic features (e.g., two-dimensional or three-dimensional features) are represented using polylines and/or polygons (e.g., two-dimensional features) or polygon extrusions (e.g., three-dimensional features).”).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
                Shigehiro MUTO (US-20200355506-A1) discloses process (Figure 3) to identify lane centerlines in segment image data and  a process to specify absolute positions of lane center lines. See Abstract,  and Figures 1, 3, & 9.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                            Conclusion
                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661       

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3661